Citation Nr: 1205979	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected sinusitis, status post frontal sinusotomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to September 1961, from October 1961 to August 1962, and from March 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) of the Regional Office RO.  

In October 2010, the Board remanded the present matter for further development.


FINDING OF FACT

The competent medical evidence does not reflect that the Veteran's sinusitis produces three or more incapacitating episodes per year necessitating prolonged antibiotic treatment (lasting 4 to 6 weeks), or more than 6 non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter sent in June 2005.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

II.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's sinusitis is evaluated pursuant to the criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6510.  Under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514), one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  A maximum rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Upon review of the record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 6510 for his service-connected sinusitis because the preponderance of the evidence is against the claim.

VA treatment records during the appellate period do show that he had trouble with headaches, which were also associated with complaints of elevated blood pressure, and sinus and chest congestion.  In addition, the Veteran was afforded VA examinations in connection with his claim.  During the July 2005 examination, the Veteran complained of constant nose and sinus stuffiness that he treated with over-the-counter and prescription medication.  Physical examination revealed mucosa was red and swollen, but not occluding the nasal passages.  The examiner noted that the Veteran had a nasal polyp or mucous retention cyst in the left maxillary sinus.  In November 2011, the Veteran complaints mirrored those in July 2005.  He complained of headaches that were severe in warm weather and internal nasal crusting in the mornings, but he did not have purulent discharge.  On physical examination, the Veteran had tenderness only on the right temple and evidence of recent bleeding in the left nasal mucosa that was also inflamed.  The Veteran was able to breathe through both nostrils.  The examiner noted that the Veteran had not been on antibiotics for more than 5 years.  

In order to warrant a higher rating under Diagnostic Code 6510, the evidence must show that the Veteran suffers from three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or upon a showing of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The objective evidence of record does not show that the Veteran experienced any incapacitating episodes of sinusitis.  Although the Veteran does have symptoms associated with his sinusitis, VA treatment records and examinations do not demonstrate that the Veteran had non-incapacating episodes as described by the diagnostic code.  While the Board notes the Veteran's complaints of symptoms associated with his diagnosed sinusitis, there is a lack of medical evidence supporting the scope and extent of disability contemplated by the rating criteria for a 30 percent evaluation.  

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, the Veteran's sinusitis at no point was more disabling than reflected by the 10 percent evaluation.  As such staged ratings are not warranted.

The Board has also considered whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) should be addressed.  A TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  During the January 2011 VA examination, it was noted that the Veteran was unemployed since 2001; however, he specifically stated that he was no longer working because of his gout, knees, and back problems, and not due to his sinusitis.  Therefore, consideration of TDIU under Rice is not applicable in this case.

The preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent for the Veteran's sinusitis, status post frontal sinusotomy.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected sinusitis, status post frontal sinusotomy, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


